We find nothing worthy of comment apparent on this appeal. Upon an indictment charging murder in the first degree, appellant was duly arraigned, etc., and put to trial.
His plea, not fully supported by his testimony given as a witness for himself, was self-defense.
It was shown that he shot and killed one Henry Holland, his friend and neighbor. In some way, it appears, whisky caused it all.
The jury found him guilty of the offense of murder in the second degree, and fixed his punishment at imprisonment in the penitentiary for the term of twenty years.
As stated, no comment is called for; no ruling upon the taking of testimony was infected with prejudicial error; the oral charge of the court, in connection with the large number of written charges given at appellant's request, covered fully, accurately, and completely every applicable principle of law.
We have, we think, discharged our duty (Code 1923, § 3258), but can find nowhere error of a prejudicial nature.
The judgment of conviction, etc., is affirmed.
Affirmed.